TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00756-CR




Paul Michael Brown, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
NO. 953380, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
In August 1995, Paul Michael Brown was convicted of engaging in organized
criminal activity and sentenced to fifty years in prison.  In November 2005, Brown filed a “motion
requesting trial court’s permission to seek out-of-time appeal.”  The motion was treated as a notice
of appeal and forwarded to this Court.  See Tex. R. App. P. 25.2(e).
It is obviously too late to perfect a direct appeal.  See Tex. R. App. P. 26.2(a).  We
also note that the trial court has certified that this is a plea bargain case and Brown has no right of
appeal.  See Tex. R. App. P. 25.2(d).  If Brown is entitled to an out-of-time appeal, it must be granted
by the court of criminal appeals in a post-conviction habeas corpus proceeding.  See Tex. Code Crim.
Proc. Ann. art. 11.07 (West 2005).
 

The appeal is dismissed.
 
 
                                                __________________________________________
                                                Bea Ann Smith, Justice
Before Justices B. A. Smith, Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   December 6, 2005
Do Not Publish